Name: Council Decision (EU) 2017/434 of 13 February 2017 on the signing, on behalf of the Union, and provisional application of the Cooperation Agreement on Partnership and Development between the European Union and its Member States, of the one part, and the Islamic Republic of Afghanistan, of the other part
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  international affairs;  Asia and Oceania
 Date Published: 2017-03-14

 14.3.2017 EN Official Journal of the European Union L 67/1 COUNCIL DECISION (EU) 2017/434 of 13 February 2017 on the signing, on behalf of the Union, and provisional application of the Cooperation Agreement on Partnership and Development between the European Union and its Member States, of the one part, and the Islamic Republic of Afghanistan, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 207 and 209, in conjunction with Article 218(5) and the second subparagraph of Article 218(8) thereof, Having regard to the joint proposal from the European Commission and the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) In November 2011, the Council authorised the Commission and the High Representative of the Union for Foreign Affairs and Security Policy to open negotiations with the Islamic Republic of Afghanistan on a Cooperation Agreement on Partnership and Development (the Agreement). (2) Negotiations on the Agreement were successful and the Agreement was initialled on 2 July 2015 in Kabul. (3) Article 59 of the Agreement provides for the provisional application of the Agreement before its entry into force. (4) The Agreement should be signed on behalf of the Union and certain provisions of the Agreement should be applied on a provisional basis, pending the completion of the procedures necessary for its conclusion. (5) The signing of the Agreement on behalf of the Union and the provisional application of parts of the Agreement between the Union and the Islamic Republic of Afghanistan are without prejudice to the allocation of competences between the Union and its Member States in accordance with the Treaties, HAS ADOPTED THIS DECISION: Article 1 1. The signing on behalf of the Union of the Cooperation Agreement on Partnership and Development between the European Union and its Member States, of the one part, and the Islamic Republic of Afghanistan, of the other part, is hereby authorised, subject to the conclusion of the said Agreement. 2. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 1. Pending its entry into force, in accordance with Article 59 of the Agreement and subject to the notifications provided for therein, the following parts of the Agreement shall be applied provisionally between the Union and the Islamic Republic of Afghanistan, but only to the extent that they cover matters falling within the Union's competence, including matters falling within the Union's competence to define and implement a common foreign and security policy: (a) Article 2 (General principles); (b) Article 3 (Political dialogue); (c) Article 4 (Human rights); (d) Article 5 (Gender equality); (e) Title III (Development cooperation); (f) Title IV (Cooperation on trade and investment matters); (g) Article 28 (Cooperation on migration); (h) Title VII (Regional cooperation); (i) Title VIII (Institutional framework) to the extent that the provisions of that Title are limited to the purpose of ensuring the provisional application of the Agreement; (j) Title IX (Final provisions) to the extent that the provisions of that Title are limited to the purpose of ensuring the provisional application of the Agreement. 2. The date from which the parts of the Agreement referred to in paragraph 1 are to be provisionally applied shall be published in the Official Journal of the European Union by the General Secretariat of the Council. Article 4 This Decision shall enter into force on the day following that of its adoption. Done at Brussels, 13 February 2017. For the Council The President L. GRECH